     Case 3:21-cv-00329-JLS-KSC Document 5 Filed 02/26/21 PageID.20 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FRV, a minor, by and through his                   Case No.: 21-CV-329 JLS (KSC)
     guardian ad litem, CRISTAL
12
     CAZARES VALENZUELA; and                            ORDER GRANTING PLAINTIFF
13   SONIA VALENZUELA PEREZ,                            SONIA VALENZUELA PEREZ’S
     individually,                                      PETITION FOR APPOINTMENT
14
                                      Plaintiffs,       OF GUARDIAN AD LITEM
15                                                      (ECF No. 3)
     v.
16
     UNITED STATES OF AMERICA;
17
     and DOES 1 through 20, inclusive,
18                                  Defendants.
19
20         Presently before the Court is Plaintiff Sonia Valenzuela Perez’s (“Ms. Valenzuela
21   Perez”) Petition for Appointment of Guardian ad Litem (“Pet.,” ECF No. 3). Because
22   Plaintiff FRV (“FRV”), Ms. Valenzuela Perez’s child, is a minor, see id. ¶ 1, Ms.
23   Valenzuela Perez requests that Cristal Cazares Valenzuela (“Ms. Cazares Valenzuela”),
24   FRV’s adult sister, be appointed FRV’s guardian ad litem for the purpose of pursuing
25   FRV’s claims against Defendants, see id. ¶ 4.
26   ///
27   ///
28   ///

                                                    1
                                                                              21-CV-329 JLS (KSC)
     Case 3:21-cv-00329-JLS-KSC Document 5 Filed 02/26/21 PageID.21 Page 2 of 2



1         Good cause appearing, the Court GRANTS the Petition (ECF No. 3) and
2    APPOINTS Ms. Cazares Valenzuela as FRV’s guardian ad litem.
3         IT IS SO ORDERED.
4    Dated: February 26, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                      21-CV-329 JLS (KSC)
